                    Case 3:19-cv-00253-SB                    Document 17              Filed 05/31/19   Page 1 of 2


          WILLIAM G. EARLE, OSB No. 831859
          Email: wearle@davisrothwell.com
          DARREN C. BEATTY, OSB No. 100748
          Email: dbeatty@davisrothwell.com
          DAVIS ROTHWELL EARLE & XÓCHIHUA P.C.
          200 Southwest Market Street, Suite 1800
          Portland, Oregon 97201-5745
          Telephone: 503. 222.4422
          Facsimile: 503. 222.4428

          Of Attorneys for Defendant American Insurance Company




                                                 UNITED STATES DISTRICT COURT

                                                           DISTRICT OF OREGON

                                                            PORTLAND DIVISION

            HOUSING NORTHWEST,
            INCORPORATED,                                                              Case No. 3:19-CV-00253-SB

                                                     Plaintiff,                        DEFENDANT AMERICAN
                                                                                       INSURANCE COMPANY’S
                                v.                                                     MOTION FOR SUMMARY
                                                                                       JUDGMENT BASED ON
            AMERICAN INSURANCE COMPANY, and                                            TWO-YEAR CONTRACTUAL
            TRAVELERS PROPERTY CASUALTY                                                LIMITATION PROVISION
            COMPANY OF AMERICA,
                                                                                       ORAL ARGUMENT REQUESTED
                                                    Defendants.

                    Defendant American Insurance Company moves the Court for an order granting

          summary judgment in its favor, and against plaintiff Housing Northwest, Incorporated, based

          upon the two-year contractual limitation provision contained in defendant American Insurance

          Company’s Commercial Property Policy.

          ///

          ///

          ///
                                                                                                                DAVIS ROTHWELL
Page 1   DEFENDANT AMERICAN INSURANCE COMPANY’S MOTION FOR SUMMARY                                         EARLE & XÓCHIHUA P.C.
         JUDGMENT BASED ON TWO-YEAR CONTRACTUAL LIMITATION PROVISION                                      20 0 SW M ARKET ST , SUIT E 1 80 0
         L:\13\HOUSING NORTHWEST\Pld\Federal Court\MSJ\Motion Summary Judgment.docx                          PORTLAND, OREGON 97201
                                                                                                       T (503) 222-4422 F (503) 222-4428
                    Case 3:19-cv-00253-SB                    Document 17              Filed 05/31/19   Page 2 of 2


                    In support of this motion, defendant relies upon its memorandum in support and

          declaration of Darren C. Beatty.

                    DATED this 31st day of May, 2019.

                                                                                  DAVIS ROTHWELL
                                                                                  EARLE & XÓCHIHUA P.C.



                                                                                  ____________________________________
                                                                                  William G. Earle, OSB No. 831859
                                                                                  Email: wearle@davisrothwell.com
                                                                                  Darren C. Beatty, OSB No. 100748
                                                                                  Email: dbeatty@davisrothwell.com
                                                                                  Of Attorneys for Defendant American
                                                                                  Insurance Company




                                                                                                                DAVIS ROTHWELL
Page 2   DEFENDANT AMERICAN INSURANCE COMPANY’S MOTION FOR SUMMARY                                         EARLE & XÓCHIHUA P.C.
         JUDGMENT BASED ON TWO-YEAR CONTRACTUAL LIMITATION PROVISION                                      20 0 SW M ARKET ST , SUIT E 1 80 0
         L:\13\HOUSING NORTHWEST\Pld\Federal Court\MSJ\Motion Summary Judgment.docx                          PORTLAND, OREGON 97201
                                                                                                       T (503) 222-4422 F (503) 222-4428
